UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7839


DAVID DAVON GOLDEN,

                Petitioner - Appellant,

          v.

WARDEN BOBBY SHEARIN; THE ATTORNEY GENERAL FOR THE STATE OF
MARYLAND,

                Respondents - Appellees.



                              No. 14-6213


DAVID DAVON GOLDEN,

                Petitioner - Appellant,

          v.

WARDEN BOBBY SHEARIN; THE ATTORNEY GENERAL FOR THE STATE OF
MARYLAND,

                Respondents - Appellees.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.  Peter J. Messitte, Senior District
Judge. (8:11-cv-00086-PJM)


Submitted:   March 26, 2014                 Decided:   April 1, 2014
Before KEENAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


David Davon Golden, Appellant Pro Se.       Edward John Kelley,
OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            David      Davon     Golden     seeks      to    appeal      the    district

court’s orders denying relief on his 28 U.S.C. § 2254 petition

and denying his Fed. R. Civ. P. 59(e) motion.                          The orders are

not   appealable       unless     a    circuit    justice       or    judge    issues     a

certificate of appealability.                   28 U.S.C. § 2253(c)(1)(A).               A

certificate       of    appealability           will      not    issue        absent     “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).               When the district court denies relief

on    the    merits,       a     prisoner       satisfies       this     standard       by

demonstrating       that       reasonable       jurists     would     find     that     the

district    court’s     assessment        of    the    constitutional          claims    is

debatable    or   wrong.         Slack    v.     McDaniel,      529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

            We have independently reviewed the record and conclude

that Golden has not made the requisite showing.                        Accordingly, we

deny Golden’s motion to appoint counsel, deny Golden’s motion

for a hearing en banc, deny a certificate of appealability, deny

leave to proceed in forma pauperis, and dismiss the appeal.                              We

                                            3
dispense   with     oral   argument   because     the    facts   and   legal

contentions   are   adequately   presented   in    the   materials     before

this Court and argument would not aid the decisional process.



                                                                  DISMISSED




                                      4